             Case 3:19-cv-02559-JCS Document 89-1 Filed 10/30/20 Page 1 of 5


                     ZIMMERMAN LAW OFFICES, P.C.
                                         77 West Washington Street
                                                Suite 1220
                                           Chicago, Illinois 60602
                                         Telephone (312) 440-0020
                                          Facsimile (312) 440-4180
                                           www.attorneyzim.com

                                           October 15, 2020


Via E-Mail
Danielle Stierna
Amy Pierce
Stephen Turner
Lewis Brisbois Bisgaard & Smith LLP
633 W. 5th Street, Suite 4000,
Los Angeles, CA 90071
Danielle.Stierna@lewisbrisbois.com
Amy.Pierce@lewisbrisbois.com
Stephen.Turner@lewisbrisbois.com

       Re:      Plaintiff’s Proposed Consent Sampling Protocol
                Pascal v. Concentra (Case No. 3:19-cv-002559-JCS, N.D. Cal)

Dear Counsel:

Pursuant to the Court’s Order on the Joint Discovery Letter (Dkt. 87), Plaintiff proposed to Concentra,
Inc. (“Concentra”, or together with Plaintiff, the “Parties”) a sampling protocol on September 18, 2020,
and Concentra responded with its proposed sampling protocol on October 2, 2020. Concentra claims that
it would save time and costs in consent sampling if a random sample of the recipients is first selected
prior to Concentra having to produce data for the entire set. Therefore, Plaintiff proposes the following
modified proposal:

   1. In its Third Supplemental Response to Plaintiff’s Special Interrogatory No. 4, Concentra claims to
      have identified over one hundred sources, four channels, and fifteen subchannels of potential
      recruits’ contact information.

   2. Dr. Petersen shall randomly select 300 phone numbers of recipients from Textedly’s production
      using the simple random sample method. According to Dr. Petersen, this number of records will
      provide a sufficient starting point for determining the distribution of phone numbers within the
      subchannels.

   3. Within fifteen (15) days, Concentra shall identify what it claims are the source(s), channels, and
      subchannels for each of the recipients’ phone numbers selected, and Concentra shall produce all
      documents and information pertaining to transactions associated with the phone numbers without
      alterations or redactions.

   4. Dr. Peterson may request to repeat steps 2–3 for sampling up to 1,000 phone numbers, until both
      Parties’ experts are satisfied that the sample sizes are statistically significant.


                                             EXHIBIT 1
         Case 3:19-cv-02559-JCS Document 89-1 Filed 10/30/20 Page 2 of 5


5. As for Text Recruit, the above process and time frames should be followed for the campaigns sent
   to more than 50 people using Text Recruit. The Text Recruit campaigns have been identified in
   the attached Exhibit “A.” Dr. Petersen shall randomly select 300 phone numbers of recipients
   from these campaigns using the simple random method.

6. The Parties will file a joint stipulation with the Court seeking a 4-month extension on all
   deadlines set by the Court’s Scheduling Order of July 16, 2020 (ECF No. 78).

7. Plaintiff proposes that the Parties stipulate to the following:

   a. The Parties agree that the sampling protocol outlined above is designed to achieve a
      statistically significant representative sample of the putative Class as a whole, and the results
      of the protocol are a statistically significant representative sample of the putative Class as a
      whole;

   b. The Parties agree that the protocol as outlined above is not unduly burdensome, is
      proportional to the needs of the case, and is reasonably calculated to lead to the discovery of
      admissible evidence;

   c. No Party will be permitted to challenge the protocol or contend the sampling protocol
      conducted as outlined above is not a statistically significant representative sample;

   d. The Parties agree that all documents and information produced pursuant to the protocol as
      outlined above are admissible and may be used for all purposes in this case, no personally
      identifiable information will be redacted from documents produced, but all personally
      identifiable information in documents filed before the Court will be redacted, except the last
      four digits of the phone numbers; and

   e. Nothing herein shall be construed to limit or restrict what any Party may otherwise produce or
      seek in discovery, subject to prior Court orders, the Local Rules of the U.S. District Court for
      the Northern District of California, and the Federal Rules of Civil Procedure.


Sincerely,

/s/ Thomas A. Zimmerman, Jr.

Thomas A. Zimmerman, Jr.




                                                  2
Case 3:19-cv-02559-JCS Document 89-1 Filed 10/30/20 Page 3 of 5


                                            Exhibit "A"


                                     Text Recruit Campaigns


             Date Sent          Campaign                          Messages
                    8/14/20 UC/OCC Med                                         54
                    8/13/20 UC/OCC Med                                         53
                    8/12/20 UC/OCC Med                                        204
                    8/10/20 Director Physician in Madison                     138
                    7/15/20 Select Medical                                    356
                    5/29/20 Kelly with Valor - Bloomington                    361
                    5/26/20 Kelly with Valor - Bloomington                    564
                    5/26/20 Kelly with Valor - Bloomington (No Tele)           63
                         5/4/20 Physician Opening                             679
                    4/27/20 Phyisician Leadership Role                        702
                    4/20/20 Phyisician Leaders Midwest                        881
                         4/9/20 Valor - Federal Way                           565
                         4/8/20 Valor - Cody, WY                               84
                         4/7/20 2 Full Time Staff Phyisicians                 897
                         4/7/20 Valor - Clinical Medical - Cody, WY            63
                         4/6/20 Full Time Medical Director - Cody, WY         110
                    3/27/20 Joining Medical Practice                          201
                    3/24/20 Clinical Medical Director                          92
                    3/20/20 Center Medical Director Bay Area / Central Valley
                                                                           625
                    3/13/20 Physician - Midwest                               634
                    3/13/20 Medical Practice Concentra                        146
                    3/12/20 Valor - Phyisician Opportunities - WA             165
                    3/11/20 Kelly w Valor - WA                                249
                         3/6/20 Bay Area and Central Valley                   412
                         3/5/20 Nationwide Physician Leadership              1162
                         3/4/20 Medical Director Oxnard CA                     74
                    2/28/20 Join Medical Practice                              76
                    2/21/20 Bay Area and Central Valley                       237
                    2/20/20 Medical Director Lincoln, NE                      392
                    2/19/20 Parsippany Physician                              143
                    2/18/20 Spanish - Foothill Ranch CA                        72
                    2/18/20 Spanish - Foothill Ranch CA                       139
                    2/18/20 Director - Oxnard CA                              146
                    2/14/20 Medical Practice Concentra                         70
                         2/9/20 Joining Medical Practice                      135
                         2/7/20 Hiring MD/DO Bay Area Central Valley           76
                         2/1/20 Hiring MD/DO Bay Area Central Valley          412
                    1/31/20 Growing California Market                          55
Case 3:19-cv-02559-JCS Document 89-1 Filed 10/30/20 Page 4 of 5


                   1/31/20 Phyisician Leaders                              74
                   1/31/20 Multiple Clinics                               151
                   1/31/20 Leader in Workplace Health                      64
                   1/31/20 MD/DO Bay Area Central Valley                  261
                   1/31/20 100+ Clinics                                    73
                   1/31/20 Director Position Harrisburg                    78
                   1/31/20 Multiple Clinics California                     69
                   1/28/20 Indianapolis                                   733
                   1/22/20 Medical Director - Kansas City                 153
                  12/23/19 Phyisicians - LA/orange cty                     58
                  12/16/19 Center Medical Director Bay Area / Central Valley
                                                                          923
                  12/11/19 Join the Leader - LA/Orange Cty                 61
                  12/10/19 Clinic Leadership Positions - LA/Orange Cty    106
                  12/10/19 Nationwide Clinicians                           64
                   12/9/19 Supplemental Income                            197
                   12/6/19 Medical Director - Madison WI                  792
                  11/25/19 Medical Directors Orange and LA Cty             94
                  11/19/19 Seacaucus NJ                                   467
                  11/12/19 Medical Directors Orange and LA Cty            131
                  11/11/19 Medical Directors Orange and LA Cty            152
                  11/11/19 Capital Grille                                1057
                   11/8/19 Capital Grille                                1122
                   11/7/19 Capital Grille                                 976
                   11/6/19 Capital Grille                                1209
                   11/5/19 Capital Grille                                1091
                   11/4/19 Capital Grille                                1432
                   11/4/19 Medical Directorships S. Cal                    72
                   11/4/19 Medical Directors S. Cal                        76
                   11/2/19 OCCMED                                          70
                   11/1/19 Medical Directors, Staff Phyisicians, PRN Opportunities
                                                                           86
                   11/1/19 Leader in S. Cal                                83
                   11/1/19 National Director Search S. Cal                600
                   11/1/19 Leader in Workplace Health                     224
                  10/31/19 Clinic Med. Directors S. Cal                  1073
                  10/29/19 Referral Management Valencia CA                100
                  10/22/19 Columbia, MD                                   120
                  10/21/19 Medical Practice Concentra                     267
                  10/15/19 Columbia, MD                                   931
                  10/14/19 CMD in California                              478
                   10/4/19 Columbia, MD                                   210
                   10/4/19 Charlotte                                      119
                   9/30/19 Still thinking about Joining                   108
                   9/26/30 Indianapolis                                   554
Case 3:19-cv-02559-JCS Document 89-1 Filed 10/30/20 Page 5 of 5


                   9/23/19 Info about Joining                           116
                   9/17/19 CMD in California                             87
                   9/17/19 Moreno / San Beradino                        181
                   9/16/19 Bay Area, Santa Rosa, and Central Valley     123
                   9/12/19 Philadelphia & Bellmawr                      247
                    9/9/19 Bay Area and Central Valley                  306
                    9/6/19 Ontario                                      228
                    9/3/19 San Diego                                    581
                    9/3/19 CMD Bay Area                                 123
                   8/29/19 Nationwide                                   128
                   8/26/19 LA & Orange Cty                              112
                   8/22/19 LA & Orange Cty                              229
                   8/20/19 Bellevue VA                                   99
                   8/20/19 LPN Federal Way VA                           144
                   8/19/19 CMD Bay Area                                 283
                   8/14/19 Madison                                      215
                    6/4/19 Staff Physician Danville VA                  118


                           Total                                      31566
